DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 10-14, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapoor et al. US patent application 2005/0021565 [herein “Kapoor”].
Claim 1 recites “A method for processing a snapshot, comprising: acquiring meta information of snapshots; acquiring, for each snapshot in the snapshots, a sub-data list of the each snapshot based on the meta information of the each snapshot;”
Kapoor teaches a snapshot index to the snapshots and the active file system. Each entry in the index represents a snapshot or the active file system, with one or more associated attributes (i.e., meta information) such as version number, timestamp, state, and root block pointer tracking the blocks of the snapshot (i.e., sub-data list) [0043]. The state of an entry can be one of the following: active, in-use, free, deleted (by user), and obsolete (reverted to earlier snapshot) [0045]-[0049].
Claim 1 further recites “determining target sub-data in the acquired sub-data list according to a data determination mode corresponding to a snapshot level of the each snapshot; and deleting the target sub-data.”
Kapoor uses space map blocks to track every block in the storage system, in terms of the range marked by start and end snapshots or active file system that use the block [0051]. The blocks used only by deleted and/or obsolete snapshots (i.e., target sub-data) are cleaned up (i.e., deleted) from space map blocks (fig. 11b, [0062]). Kapoor iteratively cleans up blocks used only by obsolete snapshots (fig. 11b, [0062]; fig. 13, [0063]; fig. 12a, [0066]), and blocks used only by deleted snapshots (fig. 11b, [0062]; fig. 14, [0068]; fig. 12b, [0070]).
Claims 10 and 19 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The method according to claim 1, wherein the snapshot level refers to a root node, an intermediate node, or a child node, and the determining target sub-data in the acquired sub-data list according to a data determination mode corresponding to a snapshot level of the each snapshot comprises: for a snapshot in the snapshots, in response to determining that a snapshot level of the snapshot is the root node, selecting, from the sub-data list of the snapshot and a sub-data list of a child node of the snapshot, sub-data satisfying a target condition as the target sub-data.”
Kapoor cleans up blocks used only by deleted snapshots (i.e., target sub-data) from space map blocks (fig. 11b, [0062]), by iteratively going through all snapshots in the index starting with the oldest one (i.e., root node) (fig. 12b, #450). For every deleted snapshot and for every entry in space map blocks whose start index references a deleted snapshot (i.e., parent node), if there is no later in-use snapshot or active file system (i.e., child node), then the corresponding block is free to use (i.e., target condition) (fig. 14, #680; [0068]).
Claims 11 and 20 are analogous to claim 2, and are similarly rejected.

Claim 3 recites “The method according to claim 2, wherein the determining target sub-data in the acquired sub-data list according to a data determination mode corresponding to a snapshot level of the each snapshot comprises: for a snapshot in the snapshots, in response to determining that a snapshot level of the snapshot is the intermediate node, selecting, from the sub-data list of the snapshot, a sub-data list of a parent node of the snapshot and the sub-data list of the child node of the snapshot, sub-data satisfying the target condition as the target sub-data.”
Kapoor cleans up blocks used only by deleted snapshots (i.e., target sub-data) from space map blocks (fig. 11b, [0062]), by iteratively going through all snapshots in the index starting with the oldest one (i.e., root node) (fig. 12b, #450). For every deleted snapshot and for every entry in space map blocks whose start index references a deleted snapshot (i.e., parent node), if there is no later in-use snapshot or active file system (i.e., child node), then the corresponding block is free to use (i.e., target condition) (fig. 14, #680; [0068]).
Claim 12 is analogous to claim 3, and is similarly rejected.

Claim 4 recites “The method according to claim 2, wherein the target condition includes at least one of: data creation time of sub-data in a sub-data list satisfying a preset time condition; or existing in only one sub-data list.”
In Kapoor, for every deleted snapshot and for every entry in space map blocks whose start index references a deleted snapshot, if there is no later in-use snapshot or active file system (i.e., exist in only one sub-data list), then the corresponding block is free to use (i.e., target condition) (fig. 14, #680; [0068]).
Claim 13 is analogous to claim 4, and is similarly rejected.

Claim 5 recites “The method according to claim 2, wherein the determining target sub-data in the acquired sub-data list according to a data determination mode corresponding to a snapshot level of the each snapshot comprises: for a snapshot in the snapshots, in response to determining that a snapshot level of the snapshot is the child node, selecting sub-data in the sub-data list of the snapshot as the target sub-data.”
Kapoor cleans up blocks used only by deleted snapshots (i.e., target sub-data) from space map blocks (fig. 11b, [0062]), by iteratively going through all snapshots in the index starting with the oldest one (i.e., root node) (fig. 12b, #450). For every deleted snapshot and for every entry in space map blocks whose start index references a deleted snapshot (i.e., child node), if there is no later in-use snapshot or active file system, then the corresponding block is free to use (fig. 14, #680; [0068]).
Claim 14 is analogous to claim 5, and is similarly rejected.

Claim 7 recites “The method according to claim 1, further comprising: deleting a snapshot corresponding to the target sub-data.”
Kapoor cleans up blocks used only by a deleted snapshot (i.e., target sub-data) (fig. 11b, [0062]; fig. 14, [0068]), and then remove the deleted snapshot from the index (fig. 12b, [0070]).
Claim 16 is analogous to claim 7, and is similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-9, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor as applied to claims 1 and 10 above respectively, and further in view of Mitkar et al. US patent application 2017/0262520 [herein “Mitkar”].
Claim 6 recites “The method according to claim 5, wherein the deleting the target sub-data comprises: for the snapshot in the snapshots, deleting the target sub-data in response to determining that the snapshot level of the snapshot is the child node and detecting that a logical volume corresponding to the snapshot is deleted and/or a child node of the snapshot is created.”
Kapoor teaches claim 5. For every deleted snapshot (i.e., logical volume corresponding to deleted snapshot) and for every entry in space map blocks whose start index references a deleted snapshot (i.e., child node), if there is no later in-use snapshot or active file system, then the corresponding block is free to use (i.e., target sub-data) (fig. 14, #680; [0068]).
Kapoor does not disclose the claim element “logical volume”; however, Mitkar organizes primary data into units of varying granularity, including files, directories, file system volumes, data blocks etc. [0062]. Backup (i.e., snapshot) operations can be performed at volume, file or block level (Mitkar: [0150]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Mitkar to Kapoor. One having ordinary skill in the art would have found motivation to extend Kapoor to enable snapshot operations at varying granularity levels of Mitkar, in order to optimize the amount of data transfer and the execution time (Mitkar: [0150]).
	Claim 15 is analogous to claim 6, and is similarly rejected.

Claim 8 recites “The method according to claim 1, further comprising: acquiring generation times of the snapshots; determining snapshot levels of the snapshots according to the generation times;”
Kapoor teaches claim 1. Each entry in the index represents a snapshot or the active file system, with one or more associated attributes such as version number, timestamp (i.e., generation time), state, root block pointer (i.e., sub-data list) [0043]. Entries in the index are ordered by (i.e., snapshot level) time of snapshot creation (Claim 10).
Claim 8 further recites “in response to determining that a logical volume corresponding to the snapshots is not a clone volume or a rolled-back volume, determining, for each snapshot, incremental data of the each snapshot relative to a snapshot at a preceding level based on a snapshot level of the each snapshot; and creating the each snapshot according to the snapshot level and the incremental data.”
Kapoor does not disclose this limitation; however, Mitkar organizes primary data into units of varying granularity, including files, directories, file system volumes, data blocks etc. (Mitkar: [0062]). Backup (i.e., snapshot) operations can be performed at volume, file or block level (Mitkar: [0150]). Snapshot replication (i.e., clone) is performed based on incremental block change (i.e., change relative to a preceding level) tracking [0016].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Mitkar to Kapoor. One having ordinary skill in the art would have found motivation to extend Kapoor to enable snapshot operations at varying granularity levels of Mitkar, in order to optimize the amount of data transfer and the execution time (Mitkar: [0150]).
	Claim 17 is analogous to claim 8, and is similarly rejected.

Claim 9 recites “The method according to claim 1, further comprising: in response to determining that a logical volume corresponding to the snapshots is a clone volume or a rolled-back volume, creating the each snapshot based on the snapshot level.”
Kapoor teaches claim 1, where blocks used only by deleted and/or obsolete snapshots (i.e., target sub-data) are cleaned up from space map blocks (fig. 11b, [0062]), by iteratively going through all snapshots in the index in the order of snapshot creation time (i.e., snapshot level) (Claim 10).
Kapoor does not disclose this claim; however, Mitkar organizes primary data and their replicas (i.e., clone) into units of varying granularity, including files, directories, file system volumes, data blocks etc. (Mitkar: [0062]). Backup (i.e., snapshot) operations can be performed at volume, file or block level (Mitkar: [0150]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Mitkar to Kapoor. One having ordinary skill in the art would have found motivation to extend Kapoor to enable snapshot operations at varying granularity levels of Mitkar, in order to optimize the amount of data transfer and the execution time (Mitkar: [0150]).
	Claim 18 is analogous to claim 9, and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, Armangau et al. teaches organizing multiple snapshot copies in a data storage system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163